Citation Nr: 1525258	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO. 13-34 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of receiving VA Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to January 1969.  He died in March 2012.  The appellant is seeking recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 decision from the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The appellant initially was scheduled for an October 2014 hearing before the Board, however, she did not appear and has not provided good cause for her absence.  As such, her request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1. The Veteran died in March 2012.

2. At the time of the Veteran's death, the appellant and the Veteran had not been legally married for at least one year.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of VA death benefits have not been met.  38 U.S.C.A. §§ 103, 1102, 1304, 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Resolution the claim turns on interpretation of the applicable laws and regulations pertaining to entitlement to VA death benefits.  As the issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the appellant with the appealed issue.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II. Analysis

DIC and death pension benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).  Except as provided in 38 C.F.R. § 3.52, the term "surviving spouse" means a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran and, after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2014). 

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. § 3.54 (2014).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish his or her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

The appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to DIC benefits.  In numerous written statements, the appellant has asserted that she lived continuously with the Veteran until his death.  She also asserts that prior to their marriage in December 2011, the couple had been involved romantically since February 1990, and had cohabitated together since 2002.  The appellant further contends that her relationship with the Veteran amounts to a common law marriage.

A certificate of death shows that the Veteran died in March 2012.  The appellant and the Veteran lived together continuously for at least one year prior to his death and the appellant had one child who was not the offspring of the Veteran.  There further is no indication that the appellant married, lived with another person, or held herself out openly to the public to be the spouse of another person.  Rather the only issue on appeal is whether the appellant and the Veteran were legally married for at least one year prior to his death.  A marriage license shows that they were legally married in December 2011 and the death certificate reflects that they were married at the time of the Veteran's death.  The appellant contends, however, that she and the Veteran entered into a common law marriage more than one year prior to his death.  In a May 2012 statement, the appellant contended that she and the Veteran began living as husband and wife in 1990 and had lived together continuously since 2002 until his death after a brief separation in 2000. 

Marriage is, for VA benefits purposes, a marriage valid under the law of the place where the parties resided at the time of the marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  Here, the record shows that the Veteran and the appellant resided in Virginia from at least 2009 until the date of the Veteran's death in March 2012.  Accordingly, the Board must look to the laws of the Commonwealth of Virginia to determine whether the appellant and the Veteran had entered into a valid common law marriage for at least one year prior to his death.

For a marriage to be valid in the Commonwealth, the Code of Virginia requires that the marriage be under a license and properly solemnized.  Va. Code Ann. § 20-13 ("[e]very marriage in this Commonwealth shall be under a license and solemnized in the manner herein provided.").  Consistent with the plain language of this statute, the Supreme Court of Virginia has held that "no marriage or attempted marriage, if it took place in this State, can be held valid here, unless it has been shown to have been under a license, and solemnized according to our statutes."  Offield v. Davis, 40 S.E. 910, 914 (1902) (holding that a common law marriage is not valid in Virginia because the Code requires a license and solemnization).  Further, it does not appear that the appellant and the Veteran ever lived as husband and wife, or otherwise, outside of Virginia; therefore, a common law marriage cannot be established under Virginia law.

Absent a common law marriage, under certain circumstances, where the state requirements have not been met, there may be a "deemed valid" marriage.  An attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died; (b) the claimant entered into the marriage without knowledge of the impediment; (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his or her death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  VA Office of General Counsel  interpreted "legal impediment" to include the requirement of a marriage ceremony by a jurisdiction which does not recognize common-law marriages.  VAOPGCPREC 58-91.  If the provisions of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, a claimant's signed statement that he or she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c); see Colon v. Brown, 9 Vet. App. 104 (1996); Sandoval, 7 Vet. App. 7.

The appellant contends that she and the Veteran lived in continuous cohabitation as husband and wife for approximately 10 years preceding the date of the Veteran's death.  As stated above, this relationship is not recognized by the Commonwealth of Virginia; therefore, the evidence must show that the appellant was not aware of the legal impediment to the claimed common law marriage with the Veteran.  See 38 C.F.R. § 3.52(b).  The appellant has not indicated whether or not she was aware of this impediment and continues to endorse that she and the Veteran had a valid common law marriage.

The Board finds that evidence such as the appellant's acknowledgment that she and the Veteran wanted to get married for the Veteran's birthday and in fact did ultimately enter into a valid marriage approximately three months prior to the Veteran's death, directly demonstrates an awareness by both the Veteran and the appellant that the claimed common law marriage was not recognized by the Commonwealth of Virginia.  While there is some evidence corroborating the appellant's report that she and the Veteran held themselves out as husband and wife for more than a year prior to his death, the Board finds that the weight of the evidence demonstrates that the appellant and the Veteran were aware of the legal impediment to any common law marriage.  See 38 C.F.R. § 3.52(b).  For these reasons, there is no basis upon which to find that a common law marriage between the appellant and the Veteran may be "deemed valid" under 38 U.S.C.A. § 103 and 38 C.F.R. §§ 3.52, 3.205.  As such, the Board must find that the appellant lacks basic eligibility for DIC benefits on the basis of her claimed status as the Veteran's surviving spouse.  The legal criteria governing the status of a deceased Veteran's surviving spouse are clear and specific, and the Board is bound by them.

The Board has carefully reviewed the appellant's arguments, and the law has been considered in the most favorable light possible; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

The appellant and the Veteran were not legally married for at least one year prior to the Veteran's death in March 2012, there is no common law marriage of record, as this practice is not recognized in the Commonwealth of Virginia, and there is no basis upon which to find that a common law marriage between the appellant and the Veteran may be "deemed valid" under 38 U.S.C.A. § 103 and 38 C.F.R. §§ 3.52, 3.205.  See 38 C.F.R. § 3.1(j).  For these reasons, the Board finds that the criteria for recognition as a surviving spouse for the purpose of receiving VA death benefits have not been met.  While the Board is sympathetic to the appellant's circumstances, the Board finds that the weight of the evidence is against a finding that the appellant is the Veteran's surviving spouse for VA death benefits purposes; therefore, the question of entitlement to DIC benefits is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

The appeal seeking to establish that the appellant is the Veteran's surviving spouse for the purpose of VA death benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


